

	

		II

		Calendar No. 376

		109th CONGRESS

		2d Session

		S. 2425

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Conrad (for himself

			 and Mr. Brownback) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To apply amendments to the Immigration and Nationality

		  Act related to providing medical services in underserved areas, and for other

		  purposes. 

	

	

		1.Application of Certain

			 Amendments to All AliensSection 220(c) of the Immigration and

			 Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note; Public Law

			 103–416) (as amended by section 1(a)(1) of Public Law 108–441) is amended by

			 striking Act and before June 1, 2006. and inserting

			 “Act.”.

		

